Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
     The claim(s) recite(s) the limitation comprising: 
       thermodynamic model comprised of a thermodynamic representation of at least one controllable device; a computing engine that runs the thermodynamic model using the time series control sequence as input, and outputs a simulated demand curve; a cost function determiner that compares difference between the simulated demand curve and the target demand curve producing a cost; a new model input determiner that uses the cost to create a next time series control sequence; and an iterator, which iteratively runs the computing engine using the next time series control sequence as input, the cost function determiner and the new model input determiner until a goal state is reached; wherein when the goal state is reached, the next time series control sequence becomes the time series control sequence generated.
    The limitations but for the recitation of generic computing components represents a mental process.  The model represents a relationship between input and output; applying a time series to the model produces a simulated output; the cost function represents a means for comparing values to determine maxima and minima; a new model input determine uses a result to produce a next time series; and reaching a goal upon iterations represents a mental process of determining an optimal solution.
      This judicial exception is not integrated into a practical application because the time series control sequence is recited generically so as to represent mere instructions to apply the abstract idea and utilized as insignificant extra-solution activity because it represents input into a model. The computers represent mere instructions to apply the abstract idea.
      The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as described above represents mere instructions to apply the abstract idea and communicating time series data is well-known, conventional, and routine means for providing data input into a model, see MPEP 2106.05(d)(II (e.g. see communicating and receiving data for analysis)
    Claims 2-20 are rejected under the same rationale as claim 1.  The combination of limitations represent mathematical relationships in the form of nodes, neural, equations, back-propagation, activation functions, gradients, differentiation, etc.
    While claim 12 recites a form of control, it is recited generally so as to generally link the abstract idea because controlling a controllable device can simply be controlling the device itself without effectuating an environmental change based on the abstract idea.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hester et al. (PG/PUB 2016/0201934).


Claim 1.    Hester et al. teaches a control sequence generation system implemented by one or more computers, comprising:
a time series control sequence that comprises instructions to control a controllable device over a time (ABSTRACT, 0011, 0038 e.g. “In a fifth embodiment, a method may include iteratively simulating candidate control trajectories, via a processor, to control an environmental control system of a structure using upper confidence bound for trees (UCT), where each candidate control trajectory is simulated by selecting a control action at each of a plurality of time steps over a period of time that has the highest upper bound on possible performance using value estimates from previous simulations and predicting a temperature for a next time step of the plurality of time steps that results from applying the selected control action using a thermal model, determining a value estimate of each candidate control trajectory using a cost function and update the value estimate of each control action selected in each candidate control trajectory, selecting a control trajectory with the highest value using UCT, and applying the selected candidate control trajectory to control the environmental control system,” see also “The candidate control trajectories may refer to a set of control actions (e.g., turn or keep cooling on or off, turn or keep heating on or off, turn or keep stage 1 heat on or off) to execute at respective time steps over a period of time to produce a predicted temperature trajectory. At each time step of the candidate control trajectory, the UCT control may select the control action that has the highest upper confidence bound on possible performance using value estimates generated by the cost function from previous candidate control trajectory simulations.”))
a target demand curve that comprises amount of state in a location over the time (Figure 18, , 0030-31, 0040, 0129, 0157  e.g. “As previously mentioned, improving the temperature comfort may refer to keeping the difference between the actual indoor temperature and the user's preferred temperature near minimal. As such, in some embodiments, the predictive control may be configured to only choose a control strategy that may result in the same or better comfort than the current control strategy. Also, in some embodiments, the predictive control may change control actions only if comfort can be improved without changing HVAC usage,” see also “The first factor 216 of the cost function factors 214, as depicted in the schematic diagram 212, may include the temperature error (“temp_error”), which relates to the temperature comfort level provided by the HVAC system. The second factor 218 of the cost function factors 214 may include the HVAC runtime (“hvac_runtime”), which relates to the efficiency of the HVAC system. The third factor 220 may include the cycle length (“cycle_length”), which relates to the wear-and-tear on the HVAC system and penalizes shorter cycles. As seen in the cost function 210, each factor 216, 218, and 220 may include a weight multiplier. That is, the temp_error factor 216 is multiplied by weight “u” 222, the hvac_runtime factor 218 is multiplied by weight “k” 224, and the num_hvac_cycles factor 220 is multiplied by weight “j” 226.)
a thermodynamic model comprised of a thermodynamic representation of at least one controllable device (Figure 8, 0020 e.g. “FIG. 8 illustrates a schematic diagram including various state factors used by a thermal model to predict temperatures of a structure, in accordance with an embodiment.”)
a computing engine (Figure 4-86, Figure 1, ABSTRACT e.g. processor) that runs the thermodynamic model using the time series control sequence as input, and outputs a simulated demand curve (Figure 8, 0123 e.g. “In one embodiment, the predictive control may include predicting temperatures using a model and possible control scenarios and applying the control scenario with the desired temperature predictions. In another embodiment, the predictive control may generate a control strategy by simulating one or more candidate control trajectories to determine how control actions at time steps over a period of time may affect the ambient temperature. The predictive control may use a thermal model of a structure to predict ambient temperatures that may result from the control actions”)

a cost function determiner that compares difference between the simulated demand curve and the target demand curve producing a cost (0039, 0129 e.g. e.g. “Next, the simulated candidate control trajectory is input into a cost function that may include at least factors related to efficiency, wear and tear, and temperature comfort. Depending on the user's preferences (e.g., temperature, energy usage), the cost function determines the value of the trajectory and updates the value of each control action selected previously in the trajectory. It may be understood that,,” see also “Thus, in some embodiments, an evaluation function (e.g., cost function described below) may be used to value the candidate control trajectories and each control action during each time step. The cost function may be characterized as a mathematical equation including at least three weighted input variables related to comfort, efficiency, and wear-and-tear that outputs a value. In some embodiments, the weights may be tuned based on user preferences, among other things. Thus, the value may be indicative of a desirable or undesirable level of comfort, efficiency, and/or wear-and-tear based on how the weights are configured. For example, if a high value is output and the weight for comfort outweighs the weights for the other variables, the candidate control trajectory evaluated may be desirable to provide a close fit to setpoint temperatures.”
a new model input determiner that uses the cost to create a next time series control sequence (ABSTRACT, Figure 7 e.g. “The processor may determine a value of each candidate control trajectory using a cost function, update the value of each control action selected in each candidate control trajectory, and select a candidate control trajectory with the highest value using UCT to apply to control the environmental control system.”)
an iterator, which iteratively runs the computing engine using the next time series control sequence as input, the cost function determiner and the new model input determiner until a goal state is reached (Figure 7-172, 174, 176)
wherein when the goal state is reached, the next time series control sequence becomes the time series control sequence generated (Figure 7-172, 174, 176)

Claim 2.   
     The system of claim 1, wherein the cost function determiner comprises a cost function which comprises a next time series control sequence of operation error, a next time series output path error, an energy cost, a state cost, a short cycling frequency, a frequency of sequence changes, a equipment life cost, or a comfort value (Hester, 0156-0157 e.g. “FIG. 9 illustrates the cost function 210 of FIG. 7 and a schematic diagram 212 including the factors 214 analyzed by the cost function 210, in accordance with an embodiment. As previously discussed, the cost function may determine the value of each candidate control trajectory simulated by the predictive control (e.g., UCT control). In some embodiments, it is desirable to maximize the output of the cost function to enhance performance of the HVAC system by trying to find the best fit to the upper confidence bound. In other embodiments, it may be desirable to minimize the output of the cost function to enhance performance of the HVAC system by trying to find the best fit to the upper confidence bound. The cost function may be tailored according to the user's preferences, as described below. As illustrated, the cost function 210 may be expressed as follows:Value=u*(temp_error)̂2+k*hvac_runtime+j*(−cycle_length)  The cost function 210 shown above may be characterized as an equation including three weighted input variables or factors 214 used to compute a value. It should be noted that any number of suitable factors may be utilized depending on numerous factors, such as user preference (e.g., comfort versus efficiency). The first factor 216 of the cost function factors 214, as depicted in the schematic diagram 212, may include the temperature error (“temp_error”), which relates to the temperature comfort level provided by the HVAC system. The second factor 218 of the cost function factors 214 may include the HVAC runtime (“hvac_runtime”), which relates to the efficiency of the HVAC system. The third factor 220 may include the cycle length (“cycle_length”), which relates to the wear-and-tear on the HVAC system and penalizes shorter cycles. As seen in the cost function 210, each factor 216, 218, and 220 may include a weight multiplier. That is, the temp_error factor 216 is multiplied by weight “u” 222, the hvac_runtime factor 218 is multiplied by weight “k” 224, and the num_hvac_cycles factor 220 is multiplied by weight “j” 226.
“) 
Claim 3. 
The system of claim 1, wherein the thermodynamic model is a heterogenous physics network (Hester, 0145 e.g. “ The thermal model itself may be defined by one or more basis functions that characterize a trajectory of an environmental condition associated with the structure, such as indoor temperature, in response to application of a stimulus, such as a change in HVAC actuation state. In generating the model, weighting factors for each of the basis functions may be fit to a history of data indicative of past environmental condition trajectories that resulted from past changes in HVAC actuation states. Once the thermal model has been generated, it may subsequently be used to simulate the thermal behavior of the structure. That is, the thermal model may characterize the house and output an ambient temperature based on a simulated control action. In embodiments where the thermal model is not dynamically generated by the processor 28, the thermal model may be preloaded on the device 10 or obtained from an external source.”)

Claim 12. 
The system of claim 1, wherein the next time series control sequence generated is used to control the at least one controllable device (Hester, ABSTRACT, supra claim 1)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hester et al.   (PG/PUB 20160201934) in view over Moore et al. (USPN 7620613).

Claim 4.

    Hester et al. teaches the system of claim 3 but does not expressly describe the nodes comprising equations that model thermodynamic behavior; however, Hester et al. teaches nodes and Moore et al. teaches equations that model thermodynamic behavior of nodes as described below.
       wherein the heterogenous physics network comprises nodes that comprise equations that model thermodynamic behavior of equipment (Hester et al., see nodes as functions corresponding to heat generating components, 0145 e.g. “The thermal model itself may be defined by one or more basis functions that characterize a trajectory of an environmental condition associated with the structure, such as indoor temperature, in response to application of a stimulus, such as a change in HVAC actuation state. In generating the model, weighting factors for each of the basis functions may be fit to a history of data indicative of past environmental condition trajectories that resulted from past changes in HVAC actuation states. Once the thermal model has been generated, it may subsequently be used to simulate the thermal behavior of the structure. That is, the thermal model may characterize the house and output an ambient temperature based on a simulated control action,” and see Moore et al. as teaching neural nodes comprising equations that model thermodynamic behavior, Col 12 lines 25-55 e.g. see neural model for predicting temperature as a function of multiple inputs such that a relationship is established using neural techniques including the application of back-propagation and activation functions, i.e., see layers as nodes having at least one activation function)

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Hester et al., namely providing multiple heat generating components/nodes at different locations, to the teachings of Moore, namely providing a neural model of heat generating components, would achieve an expected and predictable result. One of ordinary skill in the art would be motivated to apply Moore because it’s in the field of temperature management; reasonably pertinent to modeling temperature; and provides a benefit of airflow tracking, as described, Col 1 lines 5-34.


Claim 5.
 Hester et al., as modified by Moore et al., teaches the system of claim 4, wherein the nodes are placed in locations with reference to the physical equipment behavior (Moore, 0050 e.g. structure temperature, see also 0052, lighting, music, garage door, users (e.g. heat generating components), see also 0061 for multiple heat generating nodes at multiple locations.  Hester et al., as modified by Moore, teaches appliances/nodes/heat generating components are modeled using a neural network at multiple locations.  As interpreted, “placed in locations” corresponds to modeling a node at that location using at least neural equations relating input to output.)




Claim 6. 
Hester, as modified by Moore, teaches the system of claim 5, wherein at least one node has multiple variables associated with it (Moore, Col 12 lines 25-67 e.g. see input and output variables used to model node via equations)



Claims 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hester et al.   (PG/PUB 20160201934) in view over Moore et al. (USPN 7620613) in view over P.Sibi (Analysis of Different Activation Functions Using Back-Propagation Neural Networks)

Claim 7. 
Hester, as modified by Moore et al., teaches the system of claim 6 but does not expressly describe two different activation functions.  P.Sibi teaches different activation functions as described below 

wherein at least two nodes have different activation functions (P.Sibi,, ABSTRACT, Introduction, pages 1265-1267)

   One of ordinary skill in the art as a matter of design choice before the effective filing date of the claimed invention given the finite and quantifiable number of activations would achieve an expected and predictable result of applying different activation functions per node to achieve an optimal solution.  Hester, as modified by Moore, teaches at least one activation function per node, and P.SIBI teaches multiple activation functions.  One of ordinary skill in the art would be motivated to analyze and select a different activation function for proper training of the neural network, as described, Conclusion.



Claim 8.
 Hester, as modified by Moore and P.SIBI, teaches the system of claim 7, wherein at least one activation function comprises multiple equations (P.SIBI, pages 1265-1266)

    Claim 8 is rejected under the same rationale to combine as claim 7.

 
Claim 9.
 Hester et al. teaches the system of claim 1 but does not teach the backpropgator limitations as described below.  P.SIBI teaches the backpropagtor limitations as described below.

     wherein the new model input determiner further comprises a backpropagator that determines a gradient of values in nodes of the thermodynamic model in relation to the cost (P.SIBI, ABSTRACT, Introduction, see gradient descent techniques, and see Hester as providing a cost, 0123 e.g. “relation” is interpreted as “the way in which a thing’s effect on or relevant to another.”  Here, the claim language associated the cost and gradient of values.  The combination of prior art teaches determining a predicted output using neural networks in combination/in relation with a cost function of Hester et al., supra claim 1)

    Claim 9 is rejected under the same rationale to combine as claim 7.



Claim 10. 
Hester, as modified by Moore and P.SIBI, teaches the system of claim 9, further comprising the backpropagator taking the gradient of the thermodynamic model backward using automatic differentiation (P.SIBI, ABSTRACT,  page 1264, see gradient descent technique and sigmoid functions, see also general background of neural back-propagation, Sigmoid Transfer Functions in Backpropagation Neural Networks, see MPEP 2141.03 Level of Ordinary Skill in the Art, I. Factor to Consider…
 )

  Claim 10 is rejected under the same rationale to combine as claim 7.



Claim 11. 
Hester, as modified by Moore and P.SIBI, teaches the system of claim 9, wherein the new model input determiner further comprises an optimizer that uses the gradient of values to produce a next time series control sequence (As interpreted, using a gradient of values is employed to first train the neural model for accepting a sequence of control actions for predicting a future state, and from which an optimal control action is selected to achieve a target temperature comfort.  Here, P.SIBI teaches the application of gradient descent techniques employing sigmoid functions for training a neural model, and Hester teaches the application of a model for producing a series of control actions/time series control sequence, supra claim 1 and 7 analysis)

  Claim 11 is rejected under the same rationale to combine as claim 7.

Claim 17. 
Hester, as modified by Moore et al.. teaches the method of claim 16, wherein performing the machine learning process further comprises performing automatic differentiation backward through the neural network producing a new time series control sequence, supra claim 10.

Claim 17 is rejected under the same rationale and combination of prior art as claim 10 (e.g. training a neural network using back-propagation techniques as described by P.SIBI involving automatic differentiation via sigmoid functions such that a trained model is utilized by Hester for simulating a set of control actions from which the system determine an optimal set of control actions determined by a cost function).



Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hester et al.   (PG/PUB 20160201934) in view over Moore et al. (USPN 7620613) in view over Wenzei et al. (PG/PUB 20200355391)
Claim 13.
 Hester teaches the system of claim 1 but does not teach the node and time series curve representing weather as input. Moore teaches the application of time series input to a model; Hester teaches a thermodynamic mode; and Wenzei teaches timer series weather as input into a model.
      wherein a node within the thermodynamic model accepts a time series curve representing weather as input., neural modeling input, see neural model weather (Wenzei, 0070 e.g. see weather input, see also Moore for receiving as input into a neural model multiple variables for providing a predicted output, Col 12 lines 25-67; and see Wenzei)

     One of ordinary skill in the art before the effective filing date of the claimed invention combing the teachings of Hester, Moore, and Wenzei, would achieve an expected and predictable result via using at least weather as input into the neural model of Moore for predicting a temperature output such that the trained model would result in determining an optimal control sequence based on the teachings of Hester.  One of ordinary skill in the art would be motivated to apply Wenzei to apply weather as a variable in temperature prediction as it influences a user’s comfort. Moreover, Wenzei is in the field of building management while reasonably pertinent to a problem of controlling a system in light of comfort requirements.  One of ordinary skill in the art would be motivated to model a relationship between at least weather input and temperature for use in determining a control action based on the application of neural methods to automate model building.  Moroever, one of ordinary skill in the art would be motivated to apply Moore because it’s in the field of temperature management; reasonably pertinent to modeling temperature; and provides a benefit of airflow tracking, as described, Col 1 lines 5-34.


Claims 14 -16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hester et al. (PG/PUB 20160201934) in view over Moore et al. (USPN 7620613)
Claim 14.
 Hertz et al. teaches a method of control sequence generation implemented by one or more computers but does not expressly teach the neural network limitations as described below.  Moore et al. teaches the neural network limitations as described below.

receiving a neural network of a plurality of controlled devices (Moore, Col 12 lines 25-67 e.g. see input and output variables used to model node via equations, see also Hester, ABSTRACT, supra claim 1, for a plurality of controlled devices)
receiving a desired demand curve, supra claim 1
receiving a simulated control sequence that comprises instructions to control at least one of the controllable devices over time for at least one of a plurality of controlled building zones, supra claim 1, Hester, 0038-39)
performing a machine learning process to run the neural network using a simulated control sequence as input and receiving a simulated demand curve as output (Moore, Col 12 lines 25-67, see also Hester, ABSTRACT, supra claim 1, see also Hester, 0038-39)
computing a cost function using the simulated demand curve and the desired demand curve (Hester et al., supra claim 1, 0038-39 e.g. see application of a simulated input/control actions to a cost function comprising at least a desired demand curve/comfort )
using the cost function to determine a new simulated control sequence (Hester, supra claim 1, 0038-39)
iteratively executing the performing a machine learning process, computing, and using steps until a goal state is reached (Hester, supra claim 1)
determining that the new simulated control sequence is neural network output upon the goal state being reached (Hester, supra claim 1, see also Moore, Col 12 lines 25-67 e.g. see input and output variables used to model node via equations)

     Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Hester, namely simulating control inputs using a simulation model to determine an optimal control sequence using a cost function, to the teachings of Moore et al., namely utilizing a trained neural network to provide an output prediction based upon inputs, would achieve an expected and predictable result via simulating a plurality of control actions using a neural model to provide a temperature prediction from which to determine an optimal control action based upon the application of a cost function. One of ordinary skill in the art would be motivated to apply Moore because it’s in the field of temperature management; reasonably pertinent to modeling temperature; and provides a benefit of airflow tracking, as described, Col 1 lines 5-34.


Claim 15.
 Hester, as modified by Moore, teaches the method of claim 14, wherein the simulated demand curve is a time series of zone energy inputs (Hester et al., supra claim 1, e.g., see set of control actions as reading on zone energy inputs)

Claim 16.
 Hester, as modified by Moore et al., teaches the method of claim 15, wherein computing the cost function further comprises determining difference between the desired demand curve and the simulated demand curve (Hester, supra claim 1)


Claim 18.
 Hester et al. teaches the method of claim 14, wherein the goal state comprises the cost function being minimized, the neural network running for a time, or the neural network running for a number of iterations (Hester, 0038-39)


Claim 20.
 Hester, as modified by Moore, teaches a computer-readable storage medium configured with executable instructions to perform a method for creation of a demand curve upon receipt of a comfort curve, the method comprising:
receiving a neural network of a plurality of controlled devices, supra claim 14
receiving a desired demand curve, supra claim 14
receiving a time series control sequence that comprises instructions to control at least one of the controllable devices over time for at least one of a plurality of controlled building zones, supra claim 14
performing a machine learning process to run the neural network using a simulated time series control sequence as input and receiving a simulated demand curve as output, supra claim 14
computing a cost function using the simulated demand curve and the desired demand curve;
using the cost function to determine a new simulated control sequence, supra claim 14
iteratively executing the performing a machine learning process, computing, and using steps until a goal state is reached, supra claim 14
determining that the new simulated control sequence is the time series control sequence upon the goal state being reached, supra claim 14

Claim 20 is rejected under the same rationale and combination of prior art as claim 14.




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hester et al. (PG/PUB 20160201934) in view over Moore et al. (USPN 7620613) in view over Jang et al. (Deep neural networks with a set of node-wise varying activation functions)

Claim 19.
 Hester teaches the method of claim 14 but does not expressly teach the nodes with multiple activation functions as described below.  Jang et al. teaches the nodes with multiple activation functions as described below.
    wherein the neural network comprises multiple activation functions within its nodes and wherein a multiple activation function has multiple variables that are passed between nodes (Jang, Introduction e.g. “A set of functions parameterized by a single parameter are used as
activation functions to assign node-wise varying sensitivities. In particular, the slopes of the activation functions can be controlled with this parameter. Thus, nodes with smaller node indices are assigned higher sensitivities. The features learned by a network with a set of node-wise varying activation functions are sorted in order of importance such that more sensitive nodes are related to more important features. When the nodes in a trained network are removed individually from last to first, the network accuracy gradually deteriorates with increasingly larger increments. A net-work with a set of node-wise varying activation functions has the
ability to learn the features that represent the inputs but also the importance of the learned features, see also pages 119-122) (Examiner note: the interpretation of a node as described in the respective claims is based upon a model of a node, whereas the present analysis is directed to training neural networks having nodes associated with activation functions)

  Accordingly, one of ordinary skill in the art applying the teachings of Hester, as modified by Moore, namely training a neural network to correlate a relationship between a set of control actions and their predicted effects for determining control action using a cost function, to the teachings of Jang, namely associating a plurality of activation functions for passing variables between nodes, would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated to apply Jang to improve node sensitivity for optimizing training, as described, Introduction, ABSTRACT.

Alternative Application of Prior Art Based on Interpretation
   Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hester et al. (PG/PUB 20160201934) in view over Moore et al. (USPN 7620613) in view over Guo (BackPropagation Through Time)
     Claim 19
Hester teaches the method of claim 14 but does not expressly teach the nodes with multiple activation functions as described below.  GEO teaches the nodes with multiple activation functions as described below.
    wherein the neural network comprises multiple activation functions within its nodes and wherein a multiple activation function has multiple variables that are passed between nodes (Gueo, page 2 e.g. “where f and g are the activation functions in the hidden and output layer, Figure 1 e.g. see passing variables between layers)
     Accordingly, one of ordinary skill in the art applying the teachings of Hester, as modified by Moore, namely training a neural network to correlate a relationship between a set of control actions and their predicted effects for determining control action using a cost function, to the teachings of GUO, namely associating a plurality of activation functions for passing variables between nodes, would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated to apply GUO for applying fundamental neural learning concepts including the application of a backpropagation based upon the application of error gradients; employing activation functions per node; and using cost functions (e.g. training a neural model based upon a comparison of actual to predicted values).

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajab et al., Back Propagation Neural networks(BPNN) and Sigmoid Activation Function in Multi-Layer Networks

Sharma et al., ACTIVATION FUNCTIONS IN NEURAL NETWORKS

Green et al., Deeply Learning Derivatives Ryan Ferguson

20140312128  -generating thermodynamic models
10545517  - thermodynamic building models
  7620613  -thermal management of data center
20200080744 – thermal control based on model 
 5740324  -neural network system identification

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117